Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 1 of 19 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                                     Case No:
 CHENG GUO, Individually and On Behalf of
 All Others Similarly Situated,                      CLASS ACTION COMPLAINT FOR
                                                     VIOLATIONS OF THE FEDERAL
        Plaintiff,                                   SECURITIES LAWS

        v.                                           JURY TRIAL DEMANDED

 RUHNN HOLDING LIMITED, MIN FENG,
 LEI SUN, CHAO SHEN, ZHENBO CHI, KE
 CHENG, SHEK YUEN TING, FENGCHUN
 JIN, SHANGZHEN LI, ZHENXING SHAO,
 PEN HUNG TUNG, JUNHONG QI,
 XIAOCAO XU, CITIGROUP GLOBAL
 MARKETS INC., UBS SECURITIES LLC and
 TOP CAPITAL PARTNERS LIMITED,

        Defendants.



       Plaintiff Cheng Guo (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters based on the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of U.S. Securities and Exchange Commission (“SEC”)

filings by Ruhnn Holding Limited (“Ruhnn” or the “Company”), as well as media and analyst

                                                1
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 2 of 19 PageID #: 2



reports about the Company and Company press releases. Plaintiff believes that substantial

additional evidentiary support will exist for the allegations set forth herein.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all persons or entities who purchased

Ruhnn American Depositary Shares (“ADSs”) pursuant and/or traceable to the Company’s April

3, 2019 initial public offering (the “IPO”), seeking to pursue remedies under the Securities Act

of 1933 (the “1933 Act”).

                                 JURISDICTION AND VENUE

       2.      The claims alleged herein arise under and pursuant to Sections 11, 12(a)(2) and 15

of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C. §77v).

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and §22(a) of the

Securities Act (15 U.S.C. §77v(a)) as a significant portion of the Defendants’ actions, and the

subsequent damages took place within this District. Pursuant to the deposit agreement referenced

in the Registration Statement (defined below), any action in connection with the IPO arising

under the 1933 Act “may only be instituted in a state or federal court in New York, New York.”

Accordingly, the Eastern District of New York is an appropriate venue.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of a national securities exchange. Defendants disseminated the statements alleged to



                                                  2
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 3 of 19 PageID #: 3



be false and misleading herein into this District, and Defendants solicited purchasers of Ruhnn

securities in this District.

                                                PARTIES
        6.       Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased Ruhnn ADSs pursuant and/or traceable to the IPO and was damaged thereby.

        7.      Defendant Ruhnn describes itself as an e-commerce retailer and so-called “key

opinion leader” facilitator based in Hangzhou, China. Ruhnn conducted the IPO in New York

and the ADSs sold in the IPO trade in New York on the Nasdaq under the ticker symbol

“RUHN.” The Company maintains a dual voting class structure designed to concentrate control

of the Company in the hands of Company insiders out of proportion to their economic stake in

Ruhnn. Class B shares, which were exclusively held by Company insiders, each have ten votes

per share, as compared to Class A shares, which entitle their holders to only one vote per share.

Each Ruhnn ADS sold in the IPO represents five Class A ordinary shares of the Company. After

the IPO, Class B shareholders were estimated to control 88.2% of the Company’s voting control,

and thus to dominate Ruhnn’s activities and affairs.

        8.      Defendant Min Feng (“Feng”) was the Chairman of the Board of Directors of

Ruhnn (the “Board”) at the time of the IPO. He is also a founder of the Company. Prior to the

IPO, defendant Feng owned over 29% of the voting power of the Company. Through his

ownership of Class A and Class B shares, defendant Feng maintained 50.1% voting control of

the Company following the IPO. His ownership of Class B shares provided defendant Feng with

disproportionate voting control over Ruhnn as compared to his economic stake in the Company.

        9.      Defendant Lei (a/k/a Ray) Sun (“Sun”) was Ruhnn’s Chief Executive Officer

(“CEO”) and a director at the time of the IPO. He is also a founder of the Company. Prior to the

IPO, defendant Sun owned over 14% of the voting power of the Company. Through his
                                                 3
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 4 of 19 PageID #: 4



ownership of Class A and Class B shares, defendant Sun maintained 26.4% voting control of the

Company following the IPO. His ownership of Class B shares provided defendant Sun with

disproportionate voting control over Ruhnn as compared to his economic stake in the Company.

In addition, defendant Sun offered to sell an additional 875,000 shares of his own personal

Ruhnn holdings in the IPO through his private investment vehicle, LEIYU Investment Limited,

pursuant to the underwriters’ overallotment option.

       10.    Defendant Chao (a/k/a Eric) Shen (“Shen”) was a Ruhnn director at the time of

the IPO. He is also a founder of the Company. Prior to the IPO, defendant Shen owned over 6%

of the v oting power of the Company. Through his ownership of Class A and Class B shares,

defendant Shen maintained 12.1% voting control of the Company following the IPO. His

ownership of Class B shares provided defendant Shen with disproportionate voting control over

Ruhnn as compared to his economic stake in the Company. In addition, defendant Shen offered

to sell an additional 175,000 shares of his own personal Ruhnn holdings in the IPO through his

private investment vehicle, YangMing Investment Limited, pursuant to the underwriters’

overallotment option.

       11.    Defendant Zhenbo (a/k/a Nick) Chi (“Chi”) was Ruhnn’s Chief Financial Officer

(“CFO”) at the time of the IPO.

       12.    Defendant Ke Cheng (“Cheng”) was a director and the Chief Operating Officer

(“COO”) of Ruhnn at the time of the IPO.

       13.    Defendant Shek Yuen Ting (“Ting”) was the Assistant Secretary for Ruhnn at the

time of the IPO.

       14.    Defendant Fengchun Jin (“Jin”) was a Ruhnn director at the time of the IPO.




                                               4
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 5 of 19 PageID #: 5



       15.     Defendant Shangzhen Li (“Li”) was a director and Vice President of Ruhnn at the

time of the IPO.

       16.     Defendant Zhenxing Shao (“Shao”) was a Ruhnn director at the time of the IPO.

       17.     Defendant Pen Hung Tung (“Tung”) was a Ruhnn director at the time of the IPO.

       18.     Defendant Junhong Qi (“Qi”) was a Ruhnn director at the time of the IPO.

       19.     Defendant Xiaocao (a/k/a Cecilia) Xu (“Xu”) was a Ruhnn director at the time of

the IPO.

       20.     The Defendants named in ¶¶8-19 are referred to herein as the “Individual

Defendants.” The Individual Defendants each signed the Registration Statement, solicited the

investing public to purchase securities issued pursuant thereto, hired and assisted the

underwriters, planned and contributed to the IPO and Registration Statement, and attended road

shows and other promotions to meet with and present favorable information to potential Ruhnn

investors, all motivated by their own and the Company’s financial interests.

       21.     Defendant Citigroup Global Markets Inc. (“Citigroup”) is an investment banking

firm that acted as an underwriter of the Company’s IPO, helping to draft and disseminate the IPO

documents. Citigroup’s principal place of business is located at 388 Greenwich St, Tower

Building, New York, NY 10013.

       22.     Defendant UBS Securities LLC (“UBS”) is an investment banking firm that acted

as an underwriter of the Company’s IPO, helping to draft and disseminate the IPO documents.

UBS’s principal place of business is 1285 Avenue of the Americas, New York, NY 10019.

       23.     Defendant Top Capital Partners Limited (“Top Capital”) is an investment banking

firm that acted as an underwriter of the Company’s IPO, helping to draft and disseminate the IPO




                                                5
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 6 of 19 PageID #: 6



documents. Top Capital’s principal place of business is Level 4, 142 Broadway, Newmarket,

Auckland, 1023, New Zealand.

       24.     Defendants Citigroup, UBS, and Top Capital are referred to herein as the

“Underwriter Defendants.”

       25.      Pursuant to the Securities Act, the Underwriter Defendants are liable for the false

and misleading statements in the Registration Statement as follows:

        (a)     The Underwriter Defendants are investment banking houses that specialize in,

 among other things, underwriting public offerings of securities. They served as the underwriters

 of the IPO and shared millions of dollars in fees collectively. The Underwriter Defendants

 arranged a multi-city roadshow prior to the IPO during which they, and representatives from

 Ruhnn, met with potential investors and presented highly favorable information about the

 Company, its operations and its financial prospects.

        (b)     The Underwriter Defendants also demanded and obtained an agreement from

Ruhnn and the Individual Defendants that Ruhnn would indemnify and hold the Underwriter

Defendants harmless from any liability under the federal securities laws. They also made certain

that Ruhnn had purchased millions of dollars in directors’ and officers’ liability insurance.

        (c)     Representatives of the Underwriter Defendants also assisted Ruhnn and the

Individual Defendants in planning the IPO, and purportedly conducted an adequate and

reasonable investigation into the business and operations of Ruhnn, an undertaking known as a

“due diligence” investigation. The due diligence investigation was required of the Underwriter

Defendants in order to engage in the IPO. During the course of their “due diligence,” the

Underwriter Defendants had continual access to internal, confidential, current corporate

information concerning Ruhnn’s most up-to-date operational and financial results and prospects.


                                                 6
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 7 of 19 PageID #: 7



           (d)   In addition to availing themselves of virtually unlimited access to internal

corporate documents, agents of the Underwriter Defendants met with Ruhnn’s lawyers,

management and top executives and engaged in “drafting sessions.” During these sessions,

understandings were reached as to: (i) the strategy to best accomplish the IPO; (ii) the terms of

the IPO, including the price at which Ruhnn securities would be sold; (iii) the language to be

used in the Registration Statement; what disclosures about Ruhnn would be made in the

Registration Statement; and (v) what responses would be made to the SEC in connection with its

review of the Registration Statement. As a result of those constant contacts and communications

between the Underwriter Defendants’ representatives and Ruhnn’s management and top

executives, the Underwriter Defendants knew of, or in the exercise of reasonable care should

have known of, Ruhnn’s existing problems as detailed herein.

           (e)   The Underwriter Defendants caused the Registration Statement to be filed with

the SEC and declared effective in connection with the offers and sales of securities registered

thereby, including those to Plaintiff and the other members of the Class.

       26.       Ruhnn and the Underwriter Defendants entered into an underwriting agreement,

dated September 11, 2019, with respect to the ADSs being offered in the IPO (the “Underwriting

Agreement”). Subject to the terms and conditions of the underwriting agreement, each of the

Underwriter Defendants severally agreed to purchase from Ruhnn the number of ADSs set forth

opposite its name below at a price of US$12.5 per ADS payable in cash on the closing date of

the IPO:




                                                7
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 8 of 19 PageID #: 8




       27.      Ruhnn, the Individual Defendants, and the Underwriter Defendants are referred

to collectively as “Defendants.”

                               Materially False and Misleading
                          Statements Issued During the Class Period

        28.      Defendant Ruhnn describes itself as China’s largest key opinion leader (“KOL”)

facilitator and largest KOL facilitator in China’s e-commerce market. So-called KOLs are

essentially social media influencers, i.e., individuals who create content on social media

platforms such as Facebook, YouTube, Tik Tok, and Instagram with the hope of garnering a

large public following. As a purported KOL facilitator, Ruhnn contracts with social media

influencers who are paid to promote, market, and advertise products and services to their fans

and followers. Ruhnn claims to recruit, train, and manage KOLs and provide them with

analytical support. The Company describes such activities as “incubating” KOLs. Ruhnn’s

KOLs primarily market women’s apparel, cosmetics, shoes, handbags, and other fashion

products on social media platforms popular in China, such as Miaopai, Tik Tok, and Kuaishou.

        29.     Ruhnn’s KOLs provide marketing services both to Ruhnn-owned and -operated

brands and stores and to Ruhnn’s third-party customers. The Company describes sales of

products through Ruhnn’s own stores as the Company’s product sales business, which Ruhnn

also refers to as its “full-service model.” The majority of these online stores are located or hosted

on third-party ecommerce platforms and are operated and marketed in the name of Ruhnn’s

KOLs. As of December 31, 2018, Ruhnn purportedly owned and operated 91 online stores.

Ruhnn earns revenue from these product sales by taking a percentage of the sales price at the

time the product is sold. The Company’s full-service model is its largest and most important

operating segment, accounting for over 88% of Ruhnn’s total net revenues for the nine months

                                                 8
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 9 of 19 PageID #: 9



ended December 31, 2018.1

          30.     The Company also derives revenue from its service business, which Ruhnn

refers to as its “platform model.” Ruhnn launched its platform model in 2017 to market its KOLs

and KOL services to third parties, such as brands, retailers, designers, and manufacturers. As of

December 31, 2018, Ruhnn claimed to have over 500 customers using its platform services.

Ruhnn earns fees for these services under a variety of arrangements.

          31.     On March 6, 2019, the Company filed with the SEC a registration statement on

Form F-1 for the IPO, which, after several amendments, was declared effective on April 2, 2019

(the Form F-1, together with all amendments, is referred to herein as the “Registration

Statement”). One day later, on April 3, 2019, the Company filed a prospectus for the IPO on

Form 424B4 (the “Prospectus”), which incorporated and formed part of the Registration

Statement. The Registration Statement was used to sell to the investing public approximately 10

million Ruhnn ADSs, representing 50 million Ruhnn Class A ordinary shares, at $12.50 per

share. Defendants generated $125 million in gross offering proceeds from their sale of Ruhnn

ADSs in the IPO.

          32.     The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material fact, omitted material facts necessary to make the statements

contained therein not misleading, and failed to make adequate disclosures required under the

rules and regulations governing the preparation of such documents.

          33.     For example, the Registration Statement highlighted the dramatic growth in

Ruhnn’s net revenues derived from its full-service model, but failed to disclose that it had

already shuttered almost 40% of its online stores in the fourth quarter of 2019, which ended



1
    Ruhnn’s fiscal year ends on March 31 of the calendar year.
                                                 9
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 10 of 19 PageID #: 10



 March 31, 2019 and preceded the IPO. The Registration Statement provided the following table,

 which claimed that Ruhnn was operating 91 online stores in its full-service model, serviced by

 25 KOLs as of December 31, 2018:




         34.     However, these statements were materially false and misleading, because the

 Registration Statement failed to disclose that by the time of the IPO, the number of Ruhnn’s

 fullservice online stores had plummeted to just 56, a sequential decline of nearly 40%. Similarly,

 the number of KOLs servicing the Company’s online stores had fallen 44% to just 14 KOLs.

         35.     The Registration Statement also highlighted Ruhnn’s full-service model as

 providing “the vast majority of [Ruhnn’s] total revenue generated from fiscal years 2017 and

 2018 and the first three quarters of fiscal year 2019, accounting for 99.1%, 96.3% and 88.3% of

 [its] total revenues, respectively.” It also emphasized the Company’s growth in revenues derived

 from the Company’s full-service model, stating in pertinent part:

        We have established multiple monetization channels to capture the commercial
        opportunities created by the emergence of KOLs in China and we have proven
        their monetization potential with the rapid expansion of our business. We
        started with a full-service model whereby we operate online stores and integrate
        all major steps of the e-commerce value chain, from product design and sourcing,
        online store operation to logistics and after sales services. We generated product
        sales revenue of RMB572.4 million through the full-service model in fiscal year
        2017, which increased by 59.4% to RMB912.5 million (US$132.7 million) in
        fiscal year 2018, and increased by 3.8% from RMB728.1 million for the first
        three quarters of fiscal year 2018 to RMB755.9 million (US$109.9 million) for
        the first three quarters of fiscal year 2019.
                                            *       *    *
        Revenues from our full-service model increased by 59.4% from RMB572.4
        million for fiscal year 2017 to RMB912.5 million (US$132.7 million) for fiscal
        year 2018, and increased by 3.8% from RMB728.1 million for the first three

                                                10
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 11 of 19 PageID #: 11



        quarters of fiscal year 2018 to RMB755.9 million (US$109.9 million) for the
        first three quarters of fiscal year 2019. While we expect to continue increasing
        revenue from our fullservice model, sales volume as a percentage of our total
        revenues will likely decrease in the future as we strive to achieve dynamic
        balance between our business models according to industry trends and our
        working capital levels.
         36.     These statements were materially false and misleading, because the Registration

 Statement failed to disclose that by the time of the IPO the Company’s net revenues from its full-

 service model had already declined 46% on a sequential basis to RMB186.9 million in the fourth

 quarter of 2019, which also represented an anemic 1.4% quarterly growth rate on a year-over-

 year basis. In addition, the Company’s full-service operating segment was not rapidly expanding

 but, in fact, was rapidly contracting as of the date of the IPO.

         37.     The Registration Statement also claimed that Ruhnn’s business strategies

 involved the continued “rapid” expansion of the Company’s KOL ecosystem. The Registration

 Statement stated in pertinent part:

        We plan to continue rapidly expanding our KOL ecosystem and create greater
        network effect for all participants. In addition to recruiting more KOLs and
        enlarging their fan base, we plan to leverage our strong online store operation and
        value chain management capabilities to attract more brands, merchants,
        manufacturers and suppliers to join our KOL ecosystem. We also expect to
        expand our KOL online stores into additional e-commerce platforms to take
        advantage of new and emerging popular e-commerce platforms in China,
        increase the exposure of our KOLs and online stores, and provide more choices
        and better experience to our customers. Utilizing the flexibility of our platform
        model, we intend to explore opportunities to cooperate with more types of
        merchants and businesses so that they can benefit from, and provide more
        products and services to, our KOL ecosystem.

         38.     These statements were materially false and misleading, because at the time of the

 IPO, Ruhnn had slashed its online stores by nearly 40% and its full-service KOLs by 44%, and

 its net revenues derived from its full-service segment – the Company’s largest and most

 important operating segment – had declined by 46% on a sequential basis.

         39.     The Registration Statement also purported to warn of risks that had passed, and

                                                  11
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 12 of 19 PageID #: 12



 were already coming to pass, or omitted to disclose known risks and adverse developments. For

 example, the Registration Statement stated that “[w]e may experience a decrease in purchases on

 our online stores,” when in fact the Company had already closed dozens of stores, had lost 44%

 of its fullservice KOLs, and was in the midst of a rapid contraction of its full-service operating

 segment that predated the IPO. Thus, the purported “risk” warnings in the Registration

 Statement were themselves materially misleading.

         40.     Moreover, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii),

 requires defendants to “[d]escribe any known trends or uncertainties that have had or that the

 registrant reasonably expects will have a material favorable or unfavorable impact on net sales or

 revenues or income from continuing operations.” Similarly, Item 105 of SEC Regulation S-K, 17

 C.F.R. §229.105, requires, in the “Risk Factors” section of registration statements and

 prospectuses, “a discussion of the most significant factors that make an investment in the

 registrant or offering speculative or risky” and requires each risk factor to “adequately describe[]

 the risk.” The failure of the Registration Statement to disclose the adverse trends in its full-

 service operating segment described above violated 17 C.F.R. §229.303(a)(3)(ii), because these

 undisclosed facts that were known to defendants would (and did) have an unfavorable impact on

 the Company’s sales, revenues, and income from continuing operations. This failure also

 violated 17 C.F.R. §229.105, because these adverse trends created significant risks that were not

 adequately disclosed, or disclosed at all, even though they were some of the most significant

 factors that made an investment in Ruhnn ADSs speculative or risky.

                               EVENTS FOLLOWING THE IPO

         41.     On June 14, 2019, the Company reported its fiscal year and fourth quarter 2019

 financial results. These results were for the quarter prior to the quarter in which defendants had


                                                 12
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 13 of 19 PageID #: 13



 conducted the IPO. In the fiscal 2019 press release, Ruhnn reported that, as of March 31, 2019,

 the Company only had 56 stores in operation, which indicates the Company has closed nearly

 40% of the 91 stores defendants reported operating in the Registration Statement. In related

 news, the press release also disclosed that Ruhnn’s product sales had fallen 46% sequentially

 and grown by a meager 1.4% year over year. At the same time, the results the Company reported

 in its service platform business were entirely eclipsed by the meager growth in the full-service

 product sales business. Revenue from platform services was $7.5 million and $22 million for the

 quarter and fiscal year, respectively, versus $28 million and $140 million in product sales for the

 quarter and year. Gross margin across the Company’s revenue streams had also declined 80

 basis points year over year, reflecting the Company’s failure to approach profitability, as its most

 important operating segment, its full-service segment, had suffered a significant contraction

 prior to the IPO.

          42.     Since the IPO, and as a result of the disclosure of material adverse facts omitted

 from Ruhnn’s Registration Statement, Ruhnn ADSs have fallen substantially below their IPO

 price, damaging Plaintiff and Class members.


                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

         43.     Plaintiff brings this action as a class action on behalf of all those who purchased

 Ruhnn securities pursuant and/or traceable to the Registration Statement (the “Class”). Excluded

 from the Class are Defendants and their families, the officers and directors and affiliates of

 Defendants, at all relevant times, members of their immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which Defendants have or had a

 controlling interest.




                                                 13
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 14 of 19 PageID #: 14



        44.     The members of the Class are so numerous that joinder of all members is

 impracticable. While the exact number of Class members is unknown to Plaintiff at this time

 and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

 least thousands of members in the proposed Class. Record owners and other members of the

 Class may be identified from records maintained by Ruhnn or its transfer agent and may be

 notified of the pendency of this action by mail, using the form of notice similar to that

 customarily used in securities class actions.

        45.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        46.     Plaintiff will fairly and adequately protect the interests of the members of the

 Class and has retained counsel competent and experienced in class and securities litigation.

        47.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        a)      whether Defendants violated the Securities Act;

        b)      whether the Registration Statement contained false or misleading statements of

        material fact and omitted material information required to be stated therein; and

        c)      to what extent the members of the Class have sustained damages and the proper

        measure of damages.

        48.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and


                                                 14
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 15 of 19 PageID #: 15



 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

                                                 COUNT I
               Violations of Section 11 of the Securities Act Against All Defendants

         49.       Plaintiff incorporates all the foregoing by reference.

         50.       This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on

 behalf of the Class, against all Defendants.

         51.       The Registration Statement contained untrue statements of material facts, omitted

 to state other facts necessary to make the statements made not misleading, and omitted to state

 material facts required to be stated therein.

         52.       Defendants are strictly liable to Plaintiff and the Class for the misstatements and

 omissions.

         53.       None of the Defendants named herein made a reasonable investigation or

 possessed reasonable grounds for the belief that the statements contained in the Registration

 Statement were true and without omissions of any material facts and were not misleading.

         54.       By reason of the conduct herein alleged, each Defendant violated or controlled a

 person who violated §11 of the Securities Act.

         55.       Plaintiff acquired Ruhnn securities pursuant to the Registration Statement.

         56.       At the time of their purchases of Ruhnn securities, Plaintiff and other members of

 the Class were without knowledge of the facts concerning the wrongful conduct alleged herein

 and could not have reasonably discovered those facts prior to the disclosures herein.




                                                    15
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 16 of 19 PageID #: 16



        57.     This claim is brought within one year after discovery of the untrue statements

 and/or omissions in the Offering that should have been made and/or corrected through the

 exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

 therefore timely.

                                           COUNT II
          Violations of Section 12(a)(2) of the Securities Act Against All Defendants

        58.     Plaintiff incorporates all the foregoing by reference.

        59.     By means of the defective Prospectus, Defendants promoted, solicited, and sold

 Ruhnn securities to Plaintiff and other members of the Class.

        60.     The Prospectus for the IPO contained untrue statements of material fact, and

 concealed and failed to disclose material facts, as detailed above. Defendants owed Plaintiff and

 the other members of the Class who purchased Ruhnn securities pursuant to the Prospectus the

 duty to make a reasonable and diligent investigation of the statements contained in the

 Prospectus to ensure that such statements were true and that there was no omission to state a

 material fact required to be stated in order to make the statements contained therein not

 misleading. Defendants, in the exercise of reasonable care, should have known of the

 misstatements and omissions contained in the Prospectus as set forth above.

        61.     Plaintiff did not know, nor in the exercise of reasonable diligence could Plaintiff

 have known, of the untruths and omissions contained in the Prospectus at the time Plaintiff

 acquired Ruhnn securities.

        62.     By reason of the conduct alleged herein, Defendants violated §12(a)(2) of the

 Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate result of such violations, Plaintiff

 and the other members of the Class who purchased Ruhnn securities pursuant to the Prospectus

 sustained substantial damages in connection with their purchases of the ADSs. Accordingly,

                                                  16
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 17 of 19 PageID #: 17



 Plaintiff and the other members of the Class who hold the securities issued pursuant to the

 Prospectus have the right to rescind and recover the consideration paid for their ADSs, and

 hereby tender their securities to Defendants sued herein. Class members who have sold their

 securities seek damages to the extent permitted by law.

        63.     This claim is brought within one year after discovery of the untrue statements

 and/or omissions in the Offering that should have been made and/or corrected through the

 exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

 therefore timely.

                                          COUNT III
       Violations of Section 15 of the Securities Act Against the Individual Defendants

        64.     Plaintiff incorporates all the foregoing by reference.

        65.     This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

 §77o against all Defendants except the Underwriter Defendants.

        66.      The Individual Defendants were controlling persons of Ruhnn by virtue of their

 positions as directors or senior officers of Ruhnn. The Individual Defendants each had a series

 of direct and indirect business and personal relationships with other directors and officers and

 major shareholders of Ruhnn. The Company controlled the Individual Defendants and all of

 Ruhnn’s employees.

        67.     Ruhnn and the Individual Defendants were culpable participants in the violations

 of §§11 and 12(a)(2) of the Securities Act as alleged above, based on their having signed or

 authorized the signing of the Registration Statement and having otherwise participated in the

 process which allowed the IPO to be successfully completed.

        68.     This claim is brought within one year after discovery of the untrue statements

 and/or omissions in the Offering that should have been made and/or corrected through the

                                                  17
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 18 of 19 PageID #: 18



 exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

 therefore timely.


                                    PRAYER FOR RELIEF


        WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment and relief

 as follows:

        A.      declaring this action to be a proper class action, designating Plaintiff as Lead

 Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

        B.      awarding damages in favor of Plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;

        C.      awarding Plaintiff and the Class reasonable costs and expenses incurred in this

 action, including counsel fees and expert fees; and

        D.      awarding Plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.




                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.


 Dated: October 7, 2019                        THE ROSEN LAW FIRM, P.A.
                                               By:/s/Phillip Kim
                                               Phillip Kim, Esq. (PK 9384)
                                                    18
Case 1:19-cv-05667-AMD-RML Document 1 Filed 10/07/19 Page 19 of 19 PageID #: 19



                                    Laurence M. Rosen, Esq. (LR 5733)
                                    275 Madison Avenue, 40th Floor
                                    New York, NY 10016
                                    Telephone: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: pkim@rosenlegal.com
                                           lrosen@rosenlegal.com


                                    Counsel for Plaintiff




                                      19
